t c memo united_states tax_court larry a and kathleen t monico petitioners v commissioner of internal revenue respondent docket no filed date ps claim certain payments received in and are a return_of_capital held ps have failed to so prove rodger g mohagen and daniel j frisk for petitioners gail k gibson for respondent memorandum opinion halpern judge by notice_of_deficiency dated date respondent determined the following deficiencies in petitioners' federal income taxes tax_year deficiency dollar_figure big_number big_number after concessions the only issue is whether payments received by petitioners in and should have been reported as income in those years unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and are so found the stipulation of facts with accompanying exhibits is incorporated by this reference we need find few facts in addition to those stipulated and accordingly will not separately set forth those findings we include our additional findings_of_fact in the discussion that follows petitioners bear the burden_of_proof on all questions of fact rule a background at the time the petition was filed petitioners resided in park rapids minnesota petitioners filed joint returns for the taxable calendar years in question and used the cash_method_of_accounting from about date until sometime in the late 1980's petitioner larry a monico larry monico was an equal partner with r d offut co offut co a minnesota corporation in a minnesota general_partnership m o farms m o farms was in the business of growing potatoes m o farms' annual_accounting_period was a fiscal_year ending on october and it used the cash_method_of_accounting ronald offut owned offut co and was part owner of a business called chef-reddy foods chef- reddy a food processing business that made frozen french fries during its fiscal_year m o farms sold potatoes valued at dollar_figure to chef-reddy the potatoes were sold on credit and m o farms treated the amount due as an account receivable the account receivable m o farms never received payment for the potatoes m o farms distributed the account receivable to its partners petitioners reported nothing with respect to the account receivable on either their or income_tax return petitioners have failed to prove that they have ever reported anything with respect to the account receivable by agreement executed date the purchase agreement larry monico and offut co agreed that offut co would purchase larry monico's interest in m o farms under the heading other matters the purchase agreement recites it is hereby agreed that offutt chef-reddy owes monico five hundred eighty-six thousand dollars dollar_figure which debt is unrelated to the purchase of the partnership_interest described herein a note will be signed by offutt in favor of monico for that sum at closing which will provide for the payment of interest at the rate of ten percent per annum commencing as of date with the term of said note to be five years from the date of closing with interest only being payable on date and each july thereafter until date when the entire principal balance together with accrued interest shall be due and payable notwithstanding that it was executed on date the purchase agreement recites that it was made and entered into as of date in and petitioners received payments from chef-reddy the chef-reddy payments in the amounts of dollar_figure dollar_figure and dollar_figure respectively which payments petitioners did not report on their income_tax returns for those years respondent determined deficiencies in petitioners' federal income taxes for and on the grounds in part that the chef-reddy payments were items of gross_income improperly omitted from gross_income by petitioners petitioners contend that the chef-reddy payments are not items of gross_income because they represent a return_of_capital ie the chef-reddy payments represent amounts that previously should have been taken into income discussion1 rule e deals with the form and content of briefs and provides as follows e form and content all briefs shall contain the following in the order indicated on the first page a table of contents with page references followed by a list of all citations arranged alphabetically as to cited cases and stating the pages in the brief at which cited citations shall be in italics when printed and underscored when typewritten a statement of the nature of the controversy continued i arguments of the parties a petitioners' receipt of a note petitioners' argument that returns of capital are not gross_income is well supported 247_us_179 unfortunately for petitioners they have failed continued the tax involved and the issues to be decided proposed findings_of_fact in the opening brief or briefs based on the evidence in the form of numbered statements each of which shall be complete and shall consist of a concise statement of essential fact and not a recital of testimony nor a discussion or argument relating to the evidence or the law in each such numbered statement there shall be inserted references to the pages of the transcript or the exhibits or other sources relied upon to support the statement in an answering or reply brief the party shall set forth any objections together with the reasons therefor to any proposed findings of any other party showing the numbers of the statements to which the objections are directed in addition the party may set forth alternative proposed findings_of_fact a concise statement of the points on which the party relies the argument which sets forth and discusses the points of law involved and any disputed questions of fact the signature of counsel or the party submitting the brief as to signature see rule a petitioners have failed to follow the requirements of rule e by failing in their opening brief to individually set forth and number each statement of a proposed finding of fact and by failing in many instances to insert references to appropriate sources for the statements they make in their reply brief petitioners have failed to set forth any objections to the proposed findings_of_fact set forth in respondent's opening brief the record in this case is not large and we have reviewed it completely nevertheless by their failure to follow our rules petitioners have assumed the risk that we have not considered the record in a light of their own illumination to prove that the chef-reddy payments constitute a return_of_capital see rule a burden_of_proof is on petitioners the parties have locked horns on whether sometime prior to receipt of the chef-reddy payments larry monico received a payment in liquidation of his interest in the account receivable petitioners describe the nature of the controversy as follows petitioners exchanged a short term account receivable for a long term promissory note in a preceding year petitioners assert the receipt of the promissory note was a cash_equivalent right requiring the petitioners to recognize taxable gain in the year of exchange which they failed to recognize petitioners claim basis in the promissory note equal to the gain that should have been recognized in the year of the exchange respondent describes the principal question presented as whether the account receivable distributed to petitioner larry monico by m o farms was converted to a note receivable at a specific point in time between and there is some confusion in petitioners' argument as to when income should have been recognized by them with respect to the account receivable petitioners conclude their opening brief with the following argument when the petitioners exchanged their rights to collect the account receivable for a long term promissory note pursuant to the other matters section of the purchase agreement they should have recognized income in that year in their reply brief petitioners propose a finding of fact that larry monico accepted a promissory note from chef-reddy in rather than collecting full payment on the account receivable also in that brief they propose an ultimate finding of fact petitioners should have recognized gain in the year of exchange evidence concludes the exchange was definite by we need not resolve the confusion in petitioners’ briefs because whenever it is that petitioners allege larry monico received a note or notes they have failed to prove that larry monico received any note and we so find petitioners produced no note and alan knoll the chief financial officer of offut co and an employee of offut co since could recall no note petitioners failed to produce ronald offut who would have knowledge of any note and we infer from that unexplained failure that his testimony would have been adverse to petitioners 886_f2d_1237 9th cir affg 89_tc_1063 6_tc_1158 affd 162_f2d_513 10th cir b cash_method_of_accounting despite petitioners' failure to prove that larry monico received any note we must still address petitioners' argument based on the cash equivalence doctrine see 289_f2d_20 5th cir negotiability is not the test of taxability in an equivalent of cash case revg and remanding 32_tc_853 sec_1_446-1 income_tax regs makes clear items of gross_income which are elements in the computation of taxable_income need not be in the form of cash it is sufficient that such items can be valued in terms of money nevertheless generally a cash-method taxpayer only takes into account an item_of_gross_income when actually or constructively received sec_1_446-1 income_tax regs a promise to pay is includable in gross_income when received by a cash-method taxpayer if it is the equivalent of cash cowden v commissioner supra pincite not all promises received by a cash- method taxpayer however are the equivalent of cash e g 76_tc_512 notes received for noncompetition fees affd 693_f2d_1189 5th cir the characteristics of a promise to pay that is the equivalent of cash were described by the court_of_appeals for the fifth circuit in cowden we are convinced that if a promise to pay of a solvent obligor is unconditional and assignable not subject_to set-offs and is of a kind that is frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money such promise is the equivalent of cash and taxable in like manner as cash would have been taxable had it been received by the taxpayer rather than the obligation cowden v commissioner supra pincite accord 98_tc_54 petitioners have failed to prove that the obligation of either chef-reddy or offut co to make the chef-reddy payments is a cash_equivalent among other failures petitioners have failed to prove that either chef-reddy's or offut co 's obligation to make the chef-reddy payments is the kind of promise to pay that is frequently transferred to lenders or investors at a discount not substantially greater than the generally prevailing premium for_the_use_of money we therefore find that the obligation to make the chef-reddy payments is not the equivalent of cash c cottage sav association v commissioner petitioners attempt to buttress their argument by citing 499_us_554 exchange of property gives rise to a realization event under sec_1001 so long as the exchanged properties are materially different ie so long as they embody a legally distinct entitlement petitioners argue that when larry monico exchanged the account receivable for the promissory note the petitioners realized and should have recognized income petitioners have failed to prove that there was any such exchange moreover they have failed to prove any material_change in the obligation cottage savings association is inapplicable ii conclusion petitioners have failed to prove that the chef-reddy payments constitute a return_of_capital that being the exclusive basis on which they assigned error to respondent’s determination_of_a_deficiency with respect to the chef-reddy payments respondent’s determination_of_a_deficiency in tax with respect thereto is sustained decision will be entered under rule
